Citation Nr: 0832488	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran retired from active duty in July 1982, after 
having served on active duty for more than 26 years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that assigned a noncompensable rating 
for left ear hearing loss.  

In his initial claim, VA Form 21-526, the veteran sought 
service connection for left ear hearing loss only.  It was 
noted in a document submitted by his representative in June 
2003 that documents were being submitted in support of the 
veteran's multiple claims, including what was characterized 
as a claim for bilateral hearing loss.  The RO has not 
adjudicated the issue of service connection for hearing loss 
in the right ear.  The veteran has not expressed any 
disagreement with the characterization of the service-
connected hearing loss disability.  During an April 2008 VA 
examination, the examiner questioned why the veteran was only 
service-connected for right ear hearing loss, when he in fact 
had bilateral hearing loss.  This matter is referred to the 
RO for appropriate action.  


FINDING OF FACT

The average puretone threshold in the left ear is 66.25 
decibels, with speech discrimination ability of 88 percent.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383(a), 4.85, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hearing loss in the left ear 
warrants a compensable rating.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the veteran was provided the 
required notice in a letter sent in May 2007.  Although this 
letter was sent after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
post service private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors the 
development and consideration of the claim by the originating 
agency were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

When a veteran is only service connected for hearing loss in 
one ear, the nonservice-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation.  38 C.F.R. § 4.85(f).  
However, compensation is payable for hearing loss in both 
ears as if both disabilities were service-connected if (1) 
hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more; (2) hearing 
impairment in the nonservice-connected ear, as measured by 
audio thresholds or speech discrimination scores, meets the 
criteria to be considered a disability under 38 C.F.R. § 
3.385; and (3) the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's hearing impairment is not sufficient to warrant a 
compensable rating.

On VA audiological evaluation in November 2003, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	|1000	2000	3000	4000	|Average 
Right (dB)	|30	40	50	60	|45 
Left (dB) 	|25	45	55	65	|47.5

Speech audiometry results for the November 2003 examination 
show speech recognition ability of 88 percent in the right 
ear and 84 percent in the left ear.  Applying the above 
values to the rating criteria results in a numeric 
designation of level II in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  As the right ear is nonservice connected, it 
is considered to be at Level I.  Application of the levels of 
hearing impairment to Table VII at 38 C.F.R. § 4.85 produces 
a noncompensable rating.

The Board also notes that the readings reported by the 
November 2003 VA examiner do not meet the requirements for 
exceptional patterns of hearing impairment.

On VA audiological evaluation in April 2008, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	|1000	2000	3000	4000	|Average 
Right (dB)	|45	70	65	70	|62.5 
Left (dB) 	|55	70	70	70	|66.25

Speech audiometry results for the April 2008 examination show 
speech recognition ability of 90 percent in the right ear and 
88 percent in the left ear.  Applying the above values to the 
rating criteria results in a numeric designation of level III 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Again, as 
the right ear is nonservice connected, it is considered to be 
at Level I.  Application of the levels of hearing impairment 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  

The Board also notes that the readings reported by the April 
2008 VA examiner do not meet the requirements for exceptional 
patterns of hearing impairment.  Parenthetically, the Board 
also notes that the current rating would still be 
noncompensable according to the rating criteria at Table VII, 
38 C.F.R. § 4.85 if both ears were service-connected.  

The Board is aware of the veteran's contentions concerning 
the severity of his service-connected hearing loss.  There is 
no reason to doubt any of the statements offered by the 
veteran as to his hearing.  However, in establishing a 
disability rating, the Board is primarily guided by the 
rating schedule.  See Lendenman, supra.  Indeed, the Board's 
consideration of factors outside of the rating criteria 
provided by the regulations is error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The objective 
evidence in this case is clear and unambiguous.  It 
establishes that the disability is properly assigned a 
noncompensable rating.

Consideration has also been given to assigning a staged 
rating; however, at no time during the initial-rating period 
has the disability warranted a compensable rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  By regulation, 
extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a). Here, 
the record reflects that the veteran has not required 
frequent hospitalizations for his hearing loss and that the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be to a compensable degree.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


